Order of disposition, Family Court, New York County (Leah Marks, J.), entered February 14, 1995, which, to the extent appealed from as limited by appellant’s brief, failed to order the supervised weekly visitation be held at the agency’s offices in Jamaica, Queens County instead of in Ronkonkoma, Suffolk County, where the children reside in foster care, unanimously affirmed, without costs.
Family Court’s determination was supported by the record and should not be disturbed (see, Matter of Joseph J., 205 AD2d 776). While the Jamaica site would afford appellant father easier access to the children, appellant testified that he could not specify dates for visitation. The order was not, as appellant contends, tantamount to a denial of visitation, as it stated that his schedule should be taken into consideration, and it neither designated nor precluded any specific visitation site. Thus, there is no barrier to an arrangement being made with the agency for visitation in Jamaica, Queens County. Concur— Rubin, J. P., Ross, Williams, Tom and Andrias, JJ.